Sames an Dub iey Je. Ainendec! Cow Pp, jag
Phot No. 2221 -cv-90]7Y
Y MyiSate Juryce

Mehaed Coit DA, Olblsady fat pel. . : ) BOB = ey
wakden, Took shh nes DeP Wrapelen a LSA Pufo Lembe NHL. Be Re

prea AlleghenyCounT / Jail medica _ nay 03 2021
Alleshen Y HEAT ae

 

 

De fens CLERK U.S, DISTRICT COURT
WEST. DIST. OF PENNSYLVANIA

Tn The Un Ted Sates De Tya0c Coup! For. Vie
Westeth DigtcctT OF Ferns$yhans

Amended Com feat

4) inf ComplacaT '$ Thar EF auq wi cing medics] Thehlncat Pops . Ths AW
Silted Wovembdl — Deccnetere- D.0/9 wilt my Ear Fete $, LD sale mehkcs
WATE Have. ONS mecdbA [Refined Ene deems) Wileh oy ST infected Bethnel Th,
Dhum, Due. Te wartot gems behned And SAC The Bat Dlum CAasig ir Feesr
Laws Thested wi4 Aur Bots That ivould AOT wok Rethe Litany!
TnkeTOK, The fn and Preshor ors unpemiBle ATTHmS wy The Day
would crack aad PoP and Desir ThiS weal on Fol ronrths, Fu ‘aly Sun
AY, 2020. Twenm 1 gn adiere_ DecTdR del some. TESTS Anil clesmed
Tuc Enside oF My Drum Au Pecemended WE TO A MeTVE Doce. aris
Time. LWas on mone AXTIBCES wiTh Dil weT Help. T Ptaly gol
Sec /he Secouedl PocTo/e. JAnuae / q, 2021, The Fins? Docton. Recanend nw
10 Fee The New Dut ASAP. Dmorr Lape Dgst Te See. Hew ard
hye. Retommed AY Sr scan On my Ltsd FO $cc The Bene WSS iu my NASA
cAvily¥ And 10 ReTann ia D-uwecks LD Hal 4 follow ap wT pion
Fepity AZ, 202/ Bat These was We 7 StAn S0 He ondead 7 MotheR c/
scan fro Pollo. up in 2-3 weelGs on APRIL 14, 2021 T Eu iA gol WaT
Si sean badd Mow wonton, For Tre. FL? Alpe Til.
Dokintg AN Tes A pry wiles Aud medical Pafees vene leFT in w
PhoR PTY AT Biller Sal sec Mve neo Sumi Atis/ fehekTS Te Sho
BecAuse. medical Sa ey Mbeady Ghee me COPS, AD ke “p.

Ccifives | Pravvedl ha Difco” P-tecitwr aT E Véee/ TRS.
@® Lad w.4$Peken on may 2020 To [0K (na To my Prlection with my Ewes Are
FO $66 WHAT FAR prott Be Gew en wTh pry covsiAnl Atcs Ac fAus avel
Ve Ove conherd we une! TF see The MaSe_ the FusT Week of Tune Aul
bie Tnfotmed me fpr The SAH By The Blovate?k on Leatde Lf That Ee Use
LyYmes D2eS 4ud Hl, Blech PriSier. She att ytc. “P Pike melds Tha
Ac ws Gory To frescn-Be_ That well Re Wl Fue. £ asked Abou T
THs Gad cas Toll MOI, © con fiated Lyuer williams dr Decembel oF
QO2O Abo The byines Aul Dacwbere 26 QO2O She Tell yae. That |
Dow Have. Gees, lave. Had A Mebse gf-ve. Par ~ilTs onlyns,
LAy woull They Do That 2e L- DAT Have. 1%

AGH OH m: Sumand Sf Repl Ts Fron pict cAl wee. feFT a
of Plitaty AT EitleR — Allesfieny Couit/ Sachs roull net
Jer Me bre, ju v FAPA tyork.

@ 4A SwAlf vound won my ferT Leg would wat weal Aflert. Tac. lea Shactde
CuT Ofen The. tnscscor Anite NMovemBc@e Rol7 Mow iT HS ¢ ome Kad a F
RacTeR'A FATE 4 wy SKn Quay The PacitRacn OpKTueat Th ey Keep Re Tina,

OV TT mikes ET Weuse. Aud The Keep FensceaBing (To All Ths Ha Been
Gon, on For Oven 4G neriie so

Tuas TST Told Alb:[ 21,2021 THAT Taey wene Shiki Shred
Aad They woah gor me my Summaey MeRtt> 8 soon as Trey could
LZ & Have 4 Pictate & my led on Tre oatsle A hey eb To Maush Wikeo CoFece

The helie” Law Seek i$ Fok pan aud SuFFene j Chas [oss , Al mredicA
Bis Pad And = QiS mln DiolbAs Fen Tre HEéfta, LT wt! Mev Gel
BLACK Aud nw ¥ EquilibanAn. (644nce) ThAT Plagcs mec CAC. OF The EAns.

Respects  — Y-2S-2O2

Luff

T DUA 1022739
Allegheny Conaty Fal
1S% S$aorakdAle

RWS £ /$2/9
